Citation Nr: 0121646	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge from 
service for the period from August 15, 1986, to December 15, 
1989, is a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The appellant had active military service from February 1968 
to February 1971 and from May 1971 to August 14, 1986, and 
from August 15, 1986, to December 15, 1989.  He received a 
bad conduct discharge in December 1989.  

This appeal arises from an administrative decision of the 
Atlanta, Georgia, VA regional office (RO).  In connection 
with claims for compensation, an administrative decision was 
made by the Atlanta RO in September 1991 regarding the 
appellant's entitlement to benefits.  His periods of service 
from February 1968 to February 1971 and from May 1971 to 
August 14, 1986, were considered honorable, and he is 
eligible for benefits based on those periods of service.  Due 
to the character of his discharge, the RO determined that he 
is not eligible for benefits based on his period of service 
from August 15, 1986, to December 15, 1989.  38 C.F.R. 
§ 3.12(b) and (d)(4) (2000).  He appealed that determination.  
The North Little Rock, Arkansas, RO has jurisdiction over the 
appellant's claim.

In March 1998, the Board remanded this case to provide the 
appellant a hearing before a member of the Board in 
accordance with his request.  Such a hearing was held in May 
1999 before the undersigned Board Member making this decision 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  

In November 1999, the Board found that the character of the 
appellant's discharge for the period from August 15, 1986, to 
December 15, 1989, was a bar to receipt of VA benefits based 
on that period of service, a decision that the appellant 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Board at the same time 
remanded seven other issues to the RO.  By means of an Order 
promulgated in February 2001, the Court, pursuant to 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings, vacated that part of the Board's November 1999 
decision that found VA benefits were barred due to the 
character of discharge.  The Court remanded that issue to the 
Board. 


FINDINGS OF FACT

1.  The appellant had periods of active military service from 
February 14, 1968, to February 19, 1968; from February 20, 
1968, to February 19, 1971; from May 18, 1971, to 
February 17, 1975; from February 18, 1975, to August 14, 
1980; and from August 15, 1980, to August 14, 1986.  He was 
discharged from each of these periods of service under 
honorable conditions.

2.  The appellant had a period of active military service 
from August 15, 1986, to December 15, 1989, and he received a 
bad conduct discharge from this period of service as a result 
of general court-martial sentence.

3.  During the appellant's period of service between 
August 15, 1986, and December 15, 1989, he was charged with 
and found guilty of two counts of unlawful carnal knowledge 
with a child under age sixteen and one count of indecent 
liberties with a child under age sixteen.  He was sentenced 
to five years confinement.

4.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge by general court-martial.


CONCLUSION OF LAW

The appellant's bad conduct discharge for the period of 
service between August 15, 1986, and December 15, 1989, as a 
result of court-martial sentence constitutes a bar to VA 
benefits.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. 
§§ 3.12(b) and (c)(2) and 3.13 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The appellant had periods of active military service from 
February 14, 1968, to February 19, 1968; from February 20, 
1968, to February 19, 1971; from May 18, 1971, to 
February 17, 1975; from February 18, 1975, to August 14, 
1980; and from August 15, 1980, to August 14, 1986.  He was 
discharged from each of these periods of service under 
honorable conditions.  He then had a period of active 
military service from August 15, 1986, to December 15, 1989, 
for which he received a bad conduct discharge.

The appellant's service records showed that he submitted an 
application for retirement in September 1987, which was 
approved effective May 31, 1988.  However, a memorandum dated 
August 9, 1988, indicated that he was recalled to active 
duty.  In October 1988, a court-martial panel sentenced the 
appellant to five years confinement and a bad conduct 
discharge based on guilty findings of one count of taking 
indecent liberties with a child under the age of sixteen 
between January 1, 1986, and July 15, 1986, and of two counts 
of having carnal knowledge of a child under the age of 
sixteen between November 25, 1987, and December 31, 1987, and 
between January 1, 1988, and January 3, 1988.  The 
appellant's sentence and the prior findings were affirmed by 
the United States Army Court of Military Review in April 
1989, and the United States Court of Military Appeals denied 
the appellant's petition for review of this decision in 
September 1989.  

In 1990, the appellant filed claims for VA compensation.  By 
letter dated in May 1990, the RO notified him that 
entitlement to VA benefits was contingent upon discharge from 
military service under conditions other than dishonorable, 
that the determination made by VA was of utmost importance to 
him, and that an unfavorable decision would result in a bar 
to entitlement to gratuitous VA benefits.  The RO also 
advised him that the criteria on which all character of 
discharge determinations were made were contained in 
38 C.F.R. § 3.12.  He was provided a copy of the regulation.  
The RO told the appellant that for the purpose of determining 
whether or nor he was discharged under conditions other than 
dishonorable, it was required to examine all relevant facts 
concerning the events leading to the discharge, and that he 
should submit any evidence, contention, or argument bearing 
on the issue that would present his side of the case.  
Finally, the RO stated that it was VA's policy to assist him 
in developing facts pertinent to his claim.  The appellant 
responded in June 1990 that he had no additional evidence, 
other than that documented in his military records.  He 
requested that a decision be made based upon the evidence of 
record.    

A December 1990 administrative decision found that the 
appellant was not eligible for VA benefits based on the 
character of his discharge.  However, a September 1991 
administrative decision determined that the appellant 
received conditional discharges from each period of service 
prior to August 15, 1986, and those periods of service were 
considered honorable.  The period of service between 
August 15, 1986, and December 15, 1989, was found to be 
dishonorable and a bar to benefits.  In his notice of 
disagreement in July 1992, the appellant argued, in essence, 
that he was entitled to benefits for all disabilities 
incurred between 1968 and 1989.

In March 1997, the appellant had a personal hearing.  He 
testified that it was his intention to retire in 1988 and 
that he had in fact done so in May 1988.  After he retired, 
he was recalled to active duty and court-martialed.  He 
stated that until his retirement in 1988, he had had no 
problems, and there were no charges pending when he retired.  
He contended that his service until he retired was honorable.  
He argued that he did not commit the acts of which he was 
convicted. 

In the substantive appeal concerning the appellant's 
discharge from service, his attorney argued that he had 
received a Good Conduct Medal for the period of service 
between August 1986 and December 1989 and that this indicated 
good and meritorious conduct.  His attorney stated that but 
for a "couple minor sexual misconduct" [sic] committed off 
base and having no bearing on the appellant's military duties 
or performance of service, he would have received an 
honorable discharge.  He stated that a "couple of small 
mistakes" did not warrant a finding that the appellant's 
service was anything other than honorable.  The appellant's 
attorney argued that he was "singled out for prosecution" 
and raised concerns over the military's jurisdiction to 
prosecute the offenses since they had "nothing to do with 
[the appellant's] military service."  His attorney argued 
that although VA could not change the character of the 
appellant's discharge, that VA had to weigh the evidence in 
determining whether his service was honorable.  In a June 
1997 statement, the appellant's attorney argued that the 
totality of the circumstances indicated that "a miscarriage 
of justice may well have occurred" and that the RO had 
failed to consider the credibility of the appellant's 
testimony. 

In May 1999, the appellant had a hearing before a member of 
the Board.  With respect to the circumstances surrounding the 
in-service charges of sexual misconduct, the appellant 
testified that he did not remember doing these things and 
that he was having serious problems with alcohol at that 
time.  He was also having "family problems."  His attorney 
argued that the charge was "carnal knowledge," which was a 
serious offense, but not "of the level like a rape or 
something."  The appellant stated that the conduct occurred 
after he had already retired, and he stated that there was 
pressure on individuals to pursue the charges against him.  
He stated that his supervisors were told that they could not 
testify on his behalf.  He stated that he was not allowed to 
present any witnesses as to the emotional problems he was 
having or that he had had twenty years of good service.  He 
stated that nothing occurred during the final three-year 
period of service that affected his military duties, and his 
attorney emphasized that the misconduct occurred off base.

In November 1999, the Board found that the character of the 
appellant's discharge for the period from August 15, 1986, to 
December 15, 1989, was a bar to receipt of VA benefits based 
on that period of service, a decision that the appellant 
subsequently appealed to the Court.  By means of an Order 
promulgated in February 2001, the Court, pursuant to 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings, vacated the Board's November 1999 decision, and 
remanded the claim to the Board for further action.  In the 
unopposed motion, it was noted that remand for readjudication 
was required for compliance with the notice and duty to 
assist provisions contained in the Veterans Claims Assistance 
Act of 2000.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By letter dated 
April 2001, the Board notified the appellant's attorney that 
he may submit additional argument or evidence in support of 
the appeal.  


II.  Legal analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
appellant was given notice of the laws and regulations 
pertaining to character of discharge in the statement of the 
case in May 1997.  He has been advised of the evidence that 
would support or help substantiate his claim in a development 
letter in May 1990.  He has been accorded VA hearings.  The 
substantive laws and regulations to be applied are the same 
as those of which the appellant has had notice, and he has 
presented argument in support of his claim.  There is no 
prejudice to him in deciding his claim on the merits, because 
he has been told what the requirements are to prove his 
claim, has been provided ample opportunity to present 
evidence meeting those requirements, and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  As discussed below, every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  On 
receipt of a substantially complete application, the RO may 
need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001).  The appellant was 
notified of information necessary to substantiate his claim 
on several occasions.  The first was by letter dated in May 
1990, and then by means of the September 1991 administrative 
decision, and a May 1997 statement of the case. 

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In this 
case, the appellant stated that he has no additional evidence 
to submit.  He has not provided notice of additional relevant 
records that have not been obtained.  It therefore appears 
that there is no reasonable need for further development of 
records or that further efforts would yield evidence that 
would aid in substantiating the claim.

Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity and obtaining any other 
relevant Federal records that the claimant adequately 
identifies and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(c) (West Supp. 2001).  The appellant's 
service medical and service personnel records have been 
obtained.  The RO has discharged this duty.

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §5103A(a)(2) (West Supp. 2001).  The Secretary 
having already provided every possible assistance indicated 
by the record or assertions of the appellant, there is no 
reasonable possibility that return of the claim to the RO for 
further efforts to assist would raise any reasonable 
possibility of substantiating the appellant's claim.  Remand 
for the RO to address the requirements of the Act in the 
first instance would serve no practical purpose. 



B.  Application of law to the facts

A discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2000).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2000); see 
also 38 U.S.C.A. § 5303 (West 1991).  

The appellant had periods of active military service from 
February 14, 1968, to February 19, 1968; from February 20, 
1968, to February 19, 1971; from May 18, 1971, to 
February 17, 1975; from February 18, 1975, to August 14, 
1980; from August 15, 1980, to August 14, 1986; and from 
August 15, 1986, to December 15, 1989.  Upon discharge from 
service in February 1971 and August 1980, he was eligible for 
complete separation.  Upon discharge from service in February 
1968, February 1975, and August 1986, he was not eligible for 
complete separation.  The initial issue addressed by the RO 
was whether the appellant's entire period of active service 
must be viewed as one, unbroken period for purposes of 
determining the character of his discharge, or whether the 
period from August 15, 1986, to December 15, 1989, can be 
viewed separately.  

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  38 C.F.R. § 3.13(a) 
(2000); see also 38 U.S.C.A. § 101(18) (West 1991).  Except 
as provided in 38 C.F.R. § 3.13(c), the entire period of 
service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b) (2000).  

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
38 C.F.R. § 3.13(c) (2000).

In the present case, it appears that the RO was correct in 
determining that the appellant's discharge from each period 
of service between February 19, 1968, and August 14, 1986, 
constituted "conditional" discharges, although the original 
periods of enlistment are not shown by the record.  Thus, the 
appellant's period of service is not viewed, for VA purposes, 
as one, single period, and the character of the final 
termination of service does not render him ineligible for 
benefits based on disease or injury incurred during the prior 
periods of service.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13 
(2000).

The appellant's attorney has argued that his misconduct 
during service constituted "minor" offenses and amounted to 
no more than a "couple of mistakes."  It appears that the 
attorney is arguing that the appellant's discharge was due to 
a minor offense and should not be considered willful and 
persistent misconduct since his service was otherwise honest, 
faithful, and meritorious.  See 38 C.F.R. § 3.12(d)(4) 
(2000).  The Court has defined minor offenses as the type of 
offenses that would not interfere with the appellant's 
military duties or preclude their performance.  Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. 
App. 450, 452 (1994).  This is the argument of the 
appellant's attorney.  

However, the "minor offense" exception is not applicable in 
the present case.  The regulations clearly state that 
discharge by reason of sentence of a general court-martial, 
which is the case here, is a bar to benefits unless the 
appellant was insane at the time he committed the offenses.  
There are no other exceptions to this particular rule.  In 
other words, since the appellant did not receive a bad 
conduct discharge due to persistent and willful misconduct, 
the provisions of 38 C.F.R. § 3.12(d)(4) are not those on 
which the bar to benefits is based.

Moreover, the appellant's offenses were a very serious 
matter.  He was found guilty of more than one instance of 
sexual misconduct with more than one child under the age of 
sixteen.  Contrary to his current assertion that the offenses 
occurred after his retirement from service, the military 
records showed that he was found guilty of sexual misconduct 
that occurred on three separate occasions between January 
1986 and January 1988, well before his retirement from 
service.  The fact that the incidents occurred off base or 
did not affect performance of his military duties is 
irrelevant.  

As explanation for these incidents, the appellant testified 
that he had problems with alcohol and was having marital 
difficulties.  There is no evidence in his service records to 
substantiate that alcohol usage factored into these offenses.  
There is also no evidence showing that he was unable to seek 
treatment for his alcohol abuse or that he was unable to 
control his actions.  Finally, there is no evidence of record 
that the appellant was insane at the time he committed the 
crimes noted above, and it has not been contended that he was 
insane when these criminal acts were committed.  The service 
medical records contain no finding or diagnosis of insanity 
or of any acquired psychiatric disorder.  Psychiatric 
examination was normal on separation examination in March 
1988.  The burden is on the appellant to submit competent 
medical evidence that he was insane at the time of his 
offenses.  Stringham, 8 Vet. App. at 449 (citation omitted).

As for the allegation that the appellant was singled out for 
prosecution, there is no evidence to substantiate this claim.  
With respect to the argument that the military did not have 
the jurisdiction to prosecute the offenses or that there was 
a "miscarriage of justice," the Board has no jurisdiction 
over such claims.  Furthermore, the appellant's sentence and 
the guilty findings were affirmed by the United States Army 
Court of Military Review, and the United States Court of 
Military Appeals denied the appellant's petition for review 
of this decision.  

Accordingly, for the reasons and bases given above, the Board 
concludes that the character of the appellant's discharge 
from service is a bar to VA benefits.


ORDER

The character of the appellant's discharge for the period 
from August 15, 1986, to December 15, 1989, is a bar to 
receipt of VA benefits based on that period of service.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

